

SEVENTEENTH AMENDMENT TO LEASE
This SEVENTEENTH AMENDMENT TO LEASE (this “Seventeenth Amendment”) is made this
27th day of July, 2015 (“Execution Date”), by and between TR STONEHOLLOW CORP.,
a Delaware corporation (“Landlord”), and ACTIVE POWER, INC., a Delaware
corporation (“Tenant”).


WHEREAS, Braker Phase III, Ltd. (the "Prior Landlord"), a
predecessor-in-interest to Landlord, and Magnetic Bearing Technologies, Inc.
(“MBT”), now known as Tenant as a result of a name change, entered into that
certain Lease Agreement dated March 12, 1996 (the “Original Lease”), as amended
by that certain First Amendment to Lease Agreement dated as of June 24, 1996
between Prior Landlord, and MBT (the “First Amendment”), as further amended by
that certain Second Amendment to Lease Agreement dated as of September 4, 1996
between Prior Landlord and Tenant (the “Second Amendment”), as amended by that
certain Third Amendment to Lease Agreement dated as of October 10, 1997 between
Prior Landlord and Tenant (the “Third Amendment”), as amended by that certain
Fourth Amendment to Lease Agreement dated as of August 20, 1999 between
Metropolitan Life Insurance Company, a predecessor-in-interest to Landlord (“Met
Life”) and Tenant (the “Fourth Amendment”), as amended by that certain Fifth
Amendment to Lease dated as of February 9, 2000 between Met Life and Tenant (the
“Fifth Amendment”), as amended by that certain Sixth Amendment to Lease
Agreement dated as of September 22, 2000 between Met Life and Tenant (the “Sixth
Amendment”), as amended by that certain Seventh Amendment to Lease Agreement
dated as of April 10, 2001 between Met Life and Tenant (the “Seventh
Amendment”), as amended by that certain Eighth Amendment to Lease Agreement
dated as of May 7, 2001 between Met Life and Tenant (the “Eighth Amendment”), as
amended by that certain Ninth Lease Amendment to Lease Agreement dated as of
June 27, 2002 between Met Life and Tenant (the “Ninth Amendment”), as amended by
that certain Tenth Amendment to Lease Agreement dated as of January 31, 2003
between Met Life and Tenant (the “Tenth Amendment”), as amended by that certain
Eleventh Amendment to Lease Agreement dated as of July 31, 2003 between Met Life
and Tenant (the “Eleventh Amendment”), as amended by that certain Twelfth
Amendment to Lease Agreement dated as of February 8, 2005 between Met Life and
Tenant (the “Twelfth Amendment”), as amended by that certain Thirteenth
Amendment to Lease Agreement dated as of December 7, 2005 between
Braker-Stonehollow, Ltd., a predecessor-to-Landlord, and Tenant (the “Thirteenth
Amendment”), as amended by that certain Fourteenth Amendment to Lease Amendment
dated as of March 6, 2007 between Windsor at Stonehollow, LP, a
predecessor-to-Landlord (“Windsor”) and Tenant (the “Fourteenth Amendment”), as
amended by that certain Fifteenth Amendment to Lease Agreement dated as of
January 19, 2010 between Windsor and Tenant (the “Fifteenth Amendment”), and as
further amended by that certain Sixteenth Amendment to Lease Agreement dated
April 12, 2012 between Stonehollow Industrial Investors, LLC, a
predecessor-in-interest to Landlord, and Tenant (the “Sixteenth Amendment”, and
collectively with the Original Lease, First Amendment, Second Amendment, Third
Amendment, Fourth Amendment, Fifth Amendment, Sixth Amendment, Seventh
Amendment, Eighth Amendment, Ninth Amendment, Tenth Amendment, Eleventh
Amendment, Twelfth Amendment, Thirteenth Amendment, Fourteenth Amendment and
Fifteenth Amendment, the “Lease”), under which Landlord demised to Tenant the
premises comprising approximately 12,150 rentable square




--------------------------------------------------------------------------------



feet on the first (1st) floor of the building, known as Suites 130 and 135
(together, the “Premises”) of the building known as Stonehollow 1 located at
11525 Stonehollow Drive, Austin, Texas (the “Building”), all as more
particularly set forth in the Lease.


WHEREAS, Landlord and Tenant desire to extend the Term, modify the rent due
under the Lease and amend certain other provisions of the Lease, as more
particularly set forth in this Seventeenth Amendment.


NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
mutual agreements set forth in the Lease, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant have agreed, and hereby agree that the Lease is amended as
follows:


1.Recitals Incorporated. The Recitals set forth above are hereby incorporated by
this reference and shall be deemed terms and provisions hereof with the same
force and effect as if fully set forth in this Section 1.
2.    Defined Terms. Capitalized terms which are not otherwise defined herein
shall be deemed to have the same meanings herein as are ascribed to such terms
in the Lease. All references herein to "Lease" shall be deemed to be references
to the Lease, as amended hereby.
3.    Term. The term currently expires on March 31, 2016. The term is hereby
extended for a period of sixty nine (69) months commencing on April 1, 2016 (the
“Extension Term Commencement Date”) and terminating on December 31, 2021 (the
foregoing period being referred to as the “Extension Term”), unless earlier
terminated or extended as provided in the Lease.
4.    Base Rent and Additional Rent. Commencing on April 1, 2016 and continuing
through the expiration of the Extension Term, Tenant shall pay the following
amounts as Base Rent for the Premises which shall be payable in accordance with
the provisions of the Lease:


Period


Annual Base Rent


Monthly Base Rent
Annual Rate Per Rentable Square Foot
04/01/16 – 03/31/17
$164,025.00
$13,668.75
$13.50
04/01/17 – 03/31/18
$166,941.00
$13,911.75
$13.74
04/01/18 – 03/31/19
$169,857.00
$14,154.75
$13.98
04/01/19 – 03/31/20
$172,773.00
$14,397.75
$14.22
04/01/20 – 03/31/21
$175,689.00
$14,640.75
$14.46
04/01/21 – 12/31/21
$178,605.00
$14,883.75
$14.70



All other terms of the Lease regarding the payment of Base Rent remain
unchanged. Tenant shall continue to pay all other amounts payable under the
Lease.

2



--------------------------------------------------------------------------------



5.    Condition of Premises. Tenant is in possession of the Premises and accepts
the same “as is” without any representations or warranties of any kind except
those provided in the Lease, if any. No agreement of Landlord to alter, remodel,
decorate, repair or improve the Premises, or the Building (except to provide
Tenant with the credit or allowance for the same as described in Section 6 of
this Seventeenth Amendment), and no representation regarding the condition of
the Premises, or the Building, have been made by or on behalf of Landlord or
relied upon by Tenant.
6.    Tenant Improvements; Allowance.
(a)    Tenant Improvements. Landlord agrees that Tenant may complete, at
Tenant's sole cost and expense, subject to the application of the Improvement
Allowance (defined in Section 6(b) below), certain improvements in the Premises
which include, but are not limited to: new paint, new carpet and break room
upgrades (collectively, the “Interior Improvements”); and mechanical expenses
solely related to HVAC unit repair and replacement expenses (the “Mechanical
Expenses”, and together with the Interior Improvements, the "Tenant
Improvements") in accordance with the plans (the "Plans") and the terms and
conditions set forth in this Section 6. The Tenant Improvements shall be
completed (i) in a good and workmanlike manner, (ii) in accordance with the
Plans and any revisions to the Plans submitted by Tenant and approved by
Landlord in writing, (iii) subject to all terms and conditions of the Lease,
including, but not limited to, Article 6 of the Original Lease governing
alterations and additions in the Premises by Tenant, (iv) by contractors and
subcontractors selected by Tenant, which contractors and subcontractors shall be
subject to the prior approval of Landlord, and (v) in compliance with all
applicable building codes, laws and regulations (including, without limitation,
the Americans with Disabilities Act).
(b)    Improvement Allowance. Provided that Tenant is not then in default under
the Lease beyond the expiration of any applicable notice and grace periods,
Landlord shall provide Tenant with an improvement allowance of Sixty Five
Thousand and 00/100 Dollars ($65,000.00) (the "Improvement Allowance"), for
actual, verifiable, out-of-pocket Construction Costs (as hereinafter defined)
incurred by Tenant for the Tenant Improvements. At least Thirty Thousand and
00/100 Dollars ($30,000.00) of the Improvement Allowance must be used for the
Mechanical Expenses (the “HVAC Portion of the Allowance”). The "Construction
Costs" shall be deemed to mean and include only the following costs incurred by
Tenant in completion of the Tenant Improvements: (1) all hard costs and expenses
pertaining to the completion of the Tenant Improvements, including, but not
limited to, parts and supplies, mechanical units, and costs charged by
suppliers, contractors, subcontractors and other parties for materials and
labor, (2) architectural and engineering fees, and (3) costs of permits,
licenses and other governmental approvals required for the performance of the
Tenant Improvements. The HVAC Portion of the Allowance shall be paid by Landlord
to Tenant within fourteen (14) days after Landlord’s receipt and approval of
applicable purchase orders for the Mechanical Expenses. The balance of the
Improvement Allowance shall be paid by Landlord to Tenant within fourteen (14)
days after Landlord’s receipt and approval of the applicable purchase orders
therefor. Tenant shall be solely and exclusively responsible for all
Construction Costs which exceed the amount of the Improvement Allowance and any
costs of completing the Tenant Improvements that do not qualify as Construction
Costs.

3



--------------------------------------------------------------------------------



(c)    Procedure. Intentionally Omitted.
(d)    Completion of Tenant Improvements. Upon completion of the Tenant
Improvements, Tenant shall furnish Landlord with: (i) a written certification
signed by Tenant stating the work performed and/or materials provided with
respect to the Tenant Improvements; (ii) a written detailed list of the amounts
theretofore paid thereon (with receipted invoices or other evidence supporting
the payment of such amounts); and (iii) final unconditional waivers of liens and
contractors' affidavits, in such form as is required to release any such lien
rights, from all parties performing labor or supplying materials or services in
connection with the Tenant Improvements showing that all of said parties have
been compensated in full and waiving all liens in connection with the Premises
and the Building. If, at the expiration of the Extension Term, as extended, if
applicable, or the earlier termination of the Lease, any portion of the
Improvement Allowance remains unapplied, such portion shall be deemed forfeited
by Tenant and shall remain with Landlord.
7.    Option to Extend.


(a)Provided that an Event of Default has not occurred and is continuing under
the Lease, and provided further that the Lease shall not have theretofore been
assigned, nor all or more than 50% of the Premises sublet, Tenant shall have the
right, at Tenant's option, to extend the term of the Lease for one (1)
additional period of five (5) years (the "Renewal Term"). Such option to extend
(the "Option to Extend") shall be exercised by Tenant giving written notice of
the exercise thereof to Landlord not less than six (6) months before the
expiration date of the Extension Term. The Renewal Term shall be upon the same
terms, covenants, and conditions as set forth in the Lease with respect to the
term, except that (a) unless otherwise agreed to by Landlord and Tenant,
Landlord shall have no obligation whatsoever to alter, improve or remodel the
Premises and (b) the Annual Base Rent and additional rent, including Tenant's
Proportionate Share of Tenant Costs, payable during the Renewal Term, if
exercised, shall equal then-prevailing Fair Market Rental Rate for the Premises,
as defined below. At any time within eight (8) months prior to the expiration
date of the Extension Term, Tenant may request in writing that Landlord provide
Tenant with its determination of the Fair Market Rental Rate for the Premises
which shall apply during the Renewal Term and Landlord shall furnish same in
writing to Tenant within thirty (30) days after such request.
(b)For purposes of this Section, the term "Fair Market Rental Rate" shall mean
the fair rental, as of the date for which such Fair Market Rental Rate is being
calculated, per annum per rentable square foot for comparable space for a
comparable term, by reference to comparable space with a comparable use in the
Building, and in other buildings comparable to the Building in quality and
location in the Austin, Texas industrial market (the "Pertinent Market") (but
excluding those leases where the tenant has an equity interest in the property),
where the landlord has had a reasonable time to locate a tenant who rents with
the knowledge of the uses to which the Premises can be adapted, and neither
landlord nor the prospective tenant is under any compulsion to rent. The Fair
Market Rental Rate shall take into account and reflect the rental rates for new
tenancies of similar quality properties and size.
(c)Tenant shall have fifteen (15) days ("Tenant’s Review Period") after receipt
of Landlord’s notice of the Fair Market Rental Rate within which to accept such
rental or to object

4



--------------------------------------------------------------------------------



thereto in writing. In the event Tenant fails to accept or reject Landlord’s
determination of the Fair Market Rental Rate in writing prior to the expiration
of Tenant's Review Period, Tenant shall be deemed to have accepted Landlord's
determination and it shall be binding on Tenant. In the event that Tenant
objects to Landlord's determination of the Fair Market Rental Rate in writing
during Tenant's Review Period, Landlord and Tenant shall attempt to agree upon
such Fair Market Rental Rate using their good faith efforts. If Landlord and
Tenant fail to reach agreement within fifteen (15) days following the expiration
of Tenant’s Review Period (the "Outside Agreement Date"), then each party shall
place in a separate sealed envelope their final proposal as to Fair Market
Rental Rate and such determination shall be submitted to arbitration in
accordance with subsections (d) and (e) below.
(d)Landlord and Tenant shall meet with each other within five (5) business days
of the Outside Agreement Date and exchange their respective determinations of
the Fair Market Rental Rate in sealed envelopes and then open such envelopes in
each other’s presence (each determination respectively, "Landlord's
Determination" and "Tenant's Determination", and together, the
"Determinations"). If Landlord and Tenant do not mutually agree upon the Fair
Market Rental Rate within one (1) business day of the exchange and opening of
envelopes, then, the Fair Market Rental Rate shall be determined as follows,
each party being bound by its determination and Landlord's Determination and
Tenant's Determination establishing the only two choices available to the
Appraisal Panel (as hereinafter defined).
(e)Within ten (10) days after the parties exchange the Determinations, the
parties shall each appoint an arbitrator who shall be (A) a licensed Texas real
estate broker with at least ten (10) years' experience in leasing industrial
space in buildings similar to the Building in the Pertinent Market immediately
prior to his or her appointment and (B) familiar with the rentals then being
charged in the Building and in the comparable buildings. Landlord and Tenant may
each appoint the real estate brokers who assisted in shaping Landlord's
Determination and Tenant's Determination, respectively, as their respective
arbitrators. If either Landlord or Tenant fails to appoint an arbitrator within
the ten (10) day period, the Fair Market Rental Rate for the Extension Term
shall be deemed to be the Determination of the party who properly selected an
arbitrator. Within ten (10) days following their appointment, the two
arbitrators so selected shall appoint a third, similarly qualified, independent
arbitrator who has not had any prior business relationship with either party
(the "Independent Arbitrator"). If an Independent Arbitrator has not been so
selected by the end of such ten (10) day period, then either party, on behalf of
both, may request such appointment by the local office of the Texas Association
of Realtors or the American Arbitration Association (or any successor thereto).
Within five (5) days after the appointment of the Independent Arbitrator,
Landlord and Tenant shall submit copies of Landlord’s Determination and Tenant’s
Determination to the three arbitrators (the "Appraisal Panel"). The Appraisal
Panel shall conduct a hearing, at which Landlord and Tenant may each make
supplemental oral and/or written presentation, with an opportunity for rebuttal
by the other party and for questioning by the members of the Appraisal Panel, if
they so wish. Within ten (10) days following the hearing, the Appraisal Panel,
by majority vote, shall select either Landlord’s Determination or Tenant’s
Determination of Fair Market Rental Rate for the Renewal Term, shall have no
right to propose a middle ground or to modify either of the two proposals or the
provisions of the Lease, and the Appraisal Panel shall render such decision to
Landlord and Tenant within such ten (10) day period. The decision of the

5



--------------------------------------------------------------------------------



Appraisal Panel shall be final and binding upon the parties, and may be enforced
in accordance with the provisions of the law of the State of Texas. In the event
of the failure, refusal or inability of any member of the Appraisal Panel to
act, a successor shall be appointed in the manner that applied to the selection
of the member being replaced. The party whose determination was not selected by
the Appraisal Panel shall pay all of the fees and expenses of the arbitrators
designated by each party, the fees and expenses of the Independent Arbitrator,
and the costs and expenses incident to the proceedings (excluding attorneys’
fees and similar expenses of the parties which shall be borne separately by each
of the parties).
(f)Should the term of the Lease be extended hereunder, Tenant shall, if required
by Landlord, execute an amendment modifying the Lease within ten (10) business
days after Landlord presents same to Tenant, which agreement shall set forth the
Annual Base Rent for the Renewal Term and the other economic terms and
provisions in effect during the Renewal Term. Should Tenant fail to execute the
amendment (which amendment accurately sets forth the economic terms and
provisions in effect during the Renewal Term) within ten (10) business days
after presentation of same by Landlord, time being of the essence, Tenant's
right to extend the term of the Lease shall, at Landlord's sole option,
terminate, and Landlord shall be permitted to lease such space to any other
person or entity upon whatever terms and conditions are acceptable to Landlord
in its sole discretion.
8.    Notices. The address of Landlord for notices under the Lease is hereby
amended to substitute the following addresses:
c/o Cornerstone Real Estate Advisers LLC
150 South Wacker Drive, Suite 350
Chicago, Illinois 60606
Attention: Asset Manager, Stonehollow


With a copy to:
Holland & Knight LLP
131 S. Dearborn Street, 30th Floor
Chicago, Illinois 60603
Attention: James T. Mayer, Esq.


9.    Broker. Landlord and Tenant represent and warrant to each other that they
have had no dealings with any real estate broker, finder or other person
entitled to compensation for services rendered in connection with the
negotiation or execution of this Seventeenth Amendment other than HPI Corporate
Services, LLC, representing Tenant (the “Broker”), and Landlord and Tenant each
agree to defend, indemnify and hold harmless the other from and against any
claim for broker's or finder's fees or commissions made by any entity, other
than the Broker, asserting such claim by, through or under it. Landlord shall be
responsible to pay a commission to the Broker pursuant to a separate agreement.

6



--------------------------------------------------------------------------------



10.    Counterparts. This Seventeenth Amendment may be executed in counterparts,
each of which shall constitute an original, and all of which, when taken
together, shall constitute one and the same instrument.
11.    Time is of the Essence. Time is of the essence of this Seventeenth
Amendment and the Lease and each provision hereof and thereof.
12.    Submission of Seventeenth Amendment. Submission of this instrument for
examination shall not bind Landlord and no duty or obligation on Landlord shall
arise under this instrument until this instrument is signed and delivered by
Landlord and Tenant.
13.    Entire Agreement. This Seventeenth Amendment and the Lease contain the
entire agreement between Landlord and Tenant with respect to Tenant’s leasing of
the Premises. Except for the Lease and this Seventeenth Amendment, no prior
agreements or understandings with respect to the Premises shall be valid or of
any force or effect.
14.    Severability. If any provision of this Seventeenth Amendment or the
application thereof to any person or circumstance is or shall be deemed illegal,
invalid or unenforceable, the remaining provisions hereof shall remain in full
force and effect and this Seventeenth Amendment shall be interpreted as if such
illegal, invalid or unenforceable provision did not exist herein.
15.    Lease In Full Force and Effect. Except as modified by this Seventeenth
Amendment, all of the terms, conditions, agreements, covenants, representations,
warranties and indemnities contained in the Lease remain in full force and
effect. In the event of any conflict between the terms and conditions of this
Seventeenth Amendment and the terms and conditions of the Lease, the terms and
conditions of this Seventeenth Amendment shall prevail.
16.    Successors and Assigns. This Seventeenth Amendment is binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns.
17.    U.S. Regulations - Patriot Act. Tenant represents and warrants to, and
covenants with, Landlord that neither Tenant nor any of its respective
constituent owners or affiliates currently are, or shall be at any time during
the term, in violation of any laws relating to terrorism or money laundering
(collectively, the “Anti-Terrorism Laws”), including without limitation
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”) and/or
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56) (the “USA
Patriot Act”). Tenant covenants with Landlord that neither Tenant nor any of its
respective constituent owners or affiliates are or shall be during the term a
"Prohibited Person," which is defined as follows: (i) a person or entity that is
listed in the Annex to, or is otherwise subject to, the provisions of the
Executive Order; (ii) a person or entity owned or controlled by, or acting for
or on behalf of, any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order; (iii) a person or
entity with whom Landlord is prohibited from dealing with or otherwise engaging
in any transaction by any Anti-Terrorism Law, including without limitation the

7



--------------------------------------------------------------------------------



Executive Order and the USA Patriot Act; (iv) a person or entity who commits,
threatens or conspires to commit or support "terrorism" as defined in Section
3(d) of the Executive Order; (v) a person or entity that is named as a
"specially designated national and blocked person" on the then-most current list
published by the
U.S. Treasury Department Office of Foreign Assets Control at its official
website, http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf, or at any
replacement website or other replacement official publication of such list; and
(vi) a person or entity who is affiliated with a person or entity listed in
items (i) through (v), above.
18.    Confidentiality. It is agreed and understood that Tenant has publicly
filed the Lease with the United States Securities and Exchange Commission
(“SEC”), and that Tenant will similarly publicly file this Seventeenth Amendment
with the SEC.
19.    Exculpation. It is understood and agreed expressly by and between the
parties hereto, anything herein to the contrary notwithstanding, that each and
all of the representations, warranties, covenants, undertakings and agreements
made herein or in the Lease on the part of Landlord, while in form purporting to
be the representations, warranties, covenants, undertakings and agreements of
Landlord, are nevertheless each and every one of them made and intended, not as
personal representations, warranties, covenants, undertakings and agreements by
Landlord or for the purpose or with the intention of binding Landlord
personally, but are made and intended for the purpose only of subjecting
Landlord's interest in the Building and the Land to the terms of this
Seventeenth Amendment and the Lease and for no other purpose whatsoever, and in
case of default hereunder by Landlord, Tenant shall look solely to the interests
of Landlord in the Building and the Land; that Landlord shall have no personal
liability whatsoever to pay any indebtedness accruing hereunder or to perform
any covenant, either express or implied, contained herein; and that no personal
liability or personal responsibility of any sort is assumed by, nor shall at any
time be asserted or enforceable against, said Landlord, individually or
personally, on account of any representation, warranty, covenant, undertaking or
agreement of Landlord in this Seventeenth Amendment or the Lease contained,
either express or implied, all such personal liability, if any, being expressly
waived and released by Tenant and by all persons claiming by, through or under
Tenant.


[SIGNATURE PAGE FOLLOWS]

8



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord and Tenant have executed this Seventeenth Amendment
as of the day and year first above written.


 
LANDLORD:
TR STONEHOLLOW CORP., 
a Delaware corporation
By: /s/ T. Fleming _
Name: T. Fleming
Its: Vice President


 




 
TENANT:


ACTIVE POWER, INC., a Delaware corporation




By: /s/ James A. Powers               
Name: James A. Powers
Its: Chief Financial Officer and Vice President of Finance
 
 
 
 






9

